Case 2:21-cv-10168-GCS-KGA ECF No. 1-2, PageID.16 Filed 01/25/21 Page 1 of 6




         EXHIBIT A
  Cynthia DePaulis                Case 2:21-cv-10168-GCS-KGA ECF No. 1-2, PageID.17 Filed 01/25/21 Page 2 of 6




                                                                   STATE OF MICHIGAN

                                               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

                                  DEVARY THOMPSON,                                  Case No: 20-                 NO
  10/5/2020 10:52 AM




                                        Plaintiff,

                                  VS.


                                  WAL-MART STORES EAST, LP, and
                                  JOHN DOE,a currently unknown individual,

                                         Defendants.
                                   MICHAEL A. CANNER (P72777)
 WAYNE COUNTY CLERK




                                  Attorney for Plaintiff(s)
                                  24423 Southfield Road, #200
                                  Southfield, MI 48075
                                  (248) 552-0400/Fax:(248) 281-1737
                                   michaelcannerftmaitcorn

                                                                          COMPLAINT
                                  A previous Complaint was filed in this matter and assigned Case #20-008309-NO and assigned
                                                      to Judge Muriel Hughes which is no longer pending.

                                                                  Michael A. Canner
                                                              Michael A. Canner, Attorney for Plaintiff
Cathy M. Garrett




                                        NOW COMES the Plaintiff, DEVARY THOMPSON, by and through her

                                  attorneys, CANNER LAW, PLLC, and for her Complaint against the Defendants,

                                  WAL-MART STORES EAST, LP and JOHN DOE, states as follows:

                                  1.    That Plaintiff DEVARY THOMPSON is a resident of the City of Detroit, County of
20-013029-NO FILED IN MY OFFICE




                                        Wayne, State ofMichigan.

                                  2.    That Defendant Wal-Mart Stores East, LP (herein "Walmart") was conducting business

                                        in the City ofDearborn, County of Wayne, State of Michigan at all times relevant hereto.

                                  3.    That Defendant JOHN DOE was an employee of Defendant Walmart and is believed to

                                        live in Wayne County, Michigan.
Case 2:21-cv-10168-GCS-KGA ECF No. 1-2, PageID.18 Filed 01/25/21 Page 3 of 6




4.    That the injury giving rise to this Complaint occurred at the Defendant Walmart's store

      located at 5851 Mercury Drive, Dearborn, Michigan.

5.    That the amount in controversy exceeds the sum of Twenty-Five Thousand ($25,000.00)

      Dollars exclusive ofcosts, interest and attorneys fees.

                              COUNT I ORDINARY NEGLIGENCE

6.    Plaintiff, DEVARY THOMPSON, hereby realleges and incorporate by reference each

      and every allegation contained in paragraphs 1-5 as though fully set forth herein and

      alleges against Defendants, as follows:

7.    That on or about July 10, 2017, the Plaintiff was an invitee to the Walmart store located

      at 5851 Mercury Drive, Dearborn, Michigan at about 4:00 p.m.

8.    That on or about July 10, 2017, at approximately 4:00 p.m., Plaintiff was entering the

      Defendant Walmart store at the food entrance when suddenly and without warning, John

      Doe, an employee ofDefendant Walmart, pushed several carts with great force into the

      Plaintiff's back.

9.    That the Plaintiff was in plain view while she was standing at the entrance when

      Defendant's employee pushed the carts into Plaintiff's back.

10.   That Defendant, Walmart, is vicariously liable for the acts of its employee whom was

      pushing the carts and pushed carts into the Plaintiff's back.

11.   Defendant Walmart, vicariously liable through its employees and agents, real or

      ostensible, owed duties of care to the Plaintiff as a customer and invitee, which duties

      were breached by the following negligent acts and omissions:

              a. Pushing multiple carts without reasonable care and due caution in a crowded

                  entrance causing harm to Plaintiff;




                                                 2
Case 2:21-cv-10168-GCS-KGA ECF No. 1-2, PageID.19 Filed 01/25/21 Page 4 of 6




             b. Failing to perform the duties of collecting carts and pushing carts into the

                 Walmart store in a safe manner so as not to endanger or injure the Plaintiff, a

                 customer of Walmart;

             c. Failing to train walmart employees in a manner to ensure that their actions can

                 be performed without endangering or injuring the Plaintiff, a customer of

                 Walmart;

             d. Failing to provide an adequate work environment so that its employees can

                 perform their duties in a manner which will not endanger or injure the

                Plaintiff, a customer of Walmart;

             e. Failing to warn Plaintiffthat Defendant's employee would be pushing carts in

                 the crowded entrance way before Plaintiff was struck by the row of carts;

             f. Committing other acts of negligence and/or omissions, not yet known but

                 which will be ascertained during discovery in litigation.

12.   That Defendant and its employee was negligent in the above actions and/or lack of

      precaution and as a direct and proximate result ofthe negligence of Defendants, Plaintiff

      sustained serious, grievous and permanent injuries as follows:

             a. Injuries to her lower back, groin, right hip, nerves down her legs and other

                 areas ofthe body resulting in surgery, diagnostic testing, therapy and

                 medication;

             b. Pain and suffering, past, present and future;

             c. Mental anguish;

             d. Embarrassment, fright and shock;

             e. Loss of normal, social and recreational activities;




                                               3
Case 2:21-cv-10168-GCS-KGA ECF No. 1-2, PageID.20 Filed 01/25/21 Page 5 of 6




               f. Permanent scarring and disfigurement; and

               g. Impact on ability to earn income, loss of earning income potential

13.    That as a further direct and proximate result ofthe negligence ofthe Defendants, the

       Plaintiff has incurred and will incur in the future extensive medical, surgery, hospital and

               WHEREFORE,Plaintiff DEVARY THOMPSON,hereby prays for judgment

       against Defendants,in whatever amount in excess of Twenty Five Thousand ($25,000.00)

       Dollars, that the trier of fact finds Plaintiffto be entitled, plus interest, costs and

        reasonable attorney fees.

                            COUNT II RESPONDEAT SUPERIOR

        14.    Plaintiff hereby realleges and incorporates by reference each and every allegation

               contained in paragraphs 1 through 13, as though fully set forth herein.

        15.     On July 10, 2017, and all relevant times, Defendant Walmart's employee, JOHN

               DOE, as described as referenced above, who pushed the carts into Plaintiffs

                back, was an employee of Defendant Walmart and was acting in the course and

                scope of his employment when the subject incident occurred.

        16.     As such, Defendant Walmart is responsible for all ofthe Plaintiffs injuries and

                damages as alleged under the doctrine ofrespondeat superior.

        WHEREFORE,Plaintiff, DEVARY THOMPSON hereby prays for judgment against

Defendants, in whatever amount in excess of Twenty Five Thousand ($25,000.00)Dollars, that

the trier offact finds Plaintiff to be entitled, plus interest, costs and reasonable attorney fees.



                                        Respectfully submitted,

                                        CANNER LAW,PLLC




                                                   4
Case 2:21-cv-10168-GCS-KGA ECF No. 1-2, PageID.21 Filed 01/25/21 Page 6 of 6




                         BY:     /s/Michael A. Canner
                                MICHAEL A. CANNER (P72777)
                               Attorney for Plaintiff
                               24423 Southfield Road, Suite 200
                               Southfield, MI 48075
                               (248) 552-0400/Fax (248) 281-1737
                                michaelcannerAgmail.corn
Dated: October 5, 2020
